Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-27 in the reply filed on 24 March 2021 is acknowledged.
Claims 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.
Information Disclosure Statement
	Applicants’ comments that the first page of the PTO-1449 for the information disclosure statement of 4 October 2019 was not signed are acknowledged. There is no requirement that all of the pages of a PTO-1449 need be signed and dated, the requirement is that the last page must be signed and dated, as indicated in the second pargraph of MPEP 609.05(b). The copy submitted with the restriction requirement of 5 March 2021 meet this requirement since the last page of the two page PTO-1449 was signed and dated.
Specification
The disclosure is objected to because of the following informalities:
  The specification teaches the aggregate can be “quartz sillimanite”. Since there is no composition called “quartz sillimanite”, it is unclear if the comma between quartz and sillimanite is missing or if applicants meant quartz containing sillimanite. Sillimanite is an aluminosilicate mineral with the chemical formula Al2SiO5 and quartz is a type of SiO2 crystal. 

Also the teaching that the binder has the size of ASTM C-144 is unclear since ASTM C-144 only refers to the size of masonry aggregates, not to the size of water, air or oxygen hardenable binders.
Paragraphs [015], [033] and [078] teach the water activated or hardenable binder can be “polymer with ethanol”. This phrase does not clearly define the binder since it reads on all polymers in ethanol and a large number of polymers in ethanol, like acrylates and epoxies, are not water hardenable. 
In paragraphs [019], [037] and [065]; Eu+2 and Dy+3 are ions, not isotopes. In paragraphs [018] and [036], “glitters” should be “glitter” to match the terminology in paragraph [0623]. It is unclear what are the ratios in paragraphs [023], [024], [040] and [041] based on, weight ratio, volume ratio or molar ratio. 
Pargraph [062] teaches the aggregate has a particle size between 0.3-9 mm and further optionally between 0.075-4.75 mm. This teaching is confusing since these two ranges cover different size ranges. Thus it is unclear if applicants means that the size range is 0.3-9 mm or 0.075-4.75 mm or if the size range can be 0.075-9 mm, which covers both size standard ASTM #9 size range and that corresponding to the masonry agglomerate size range taught in ASTM C-144. Also in pargraph [062] “standard ASTM C-144” should be “ASTM C-144 specification”.
2+) dopant/activator is missing from the strontium aluminate formulas in paragraph [067] as taught by Chemistry of Core Glow. Appropriate correction is required.
Claim Objections
Claims 3, 6, 9, 10, 22 and 25 are objected to because of the following informalities:  The abbreviation “(PAA)” after “polyacrylamide” in claims 6 and 22 is unnecessary for understanding the claim and thus should be deleted.  In claims 10 and 25, Eu+2 and Dy+3 are ions, not isotopes and “Aluminate” should be “aluminate”.  In claim 9, “glitters” should be “glitter” to match the definition in pargraph [063]. Finally, the ASTM C-144 specification compliant size range in claim 3 should be given as “75μm to 4.75 mm” so that one of ordinary skill in the art would know the size range from the teachings of the claims without having to look through the specification to find this size range or to have access to ASTM C-144. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, 8, 11, 14, 15, 19, 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2SiO5 and quartz is a type of SiO2 crystal. 
	Claim 3 is indefinite. It is unclear to which ASTM 9 specification applicants are referring and what is the size range taught in this specification.  It is noted that there is a particle size range referred to as “size standard ASTM #9”, but this is different from “ASTM 9 specifications”. 
	Claims 6 and 22 are indefinite as to the actual composition of the water activated or hardenable binder can be “polymer with ethanol”. This phrase does not clearly define the binder since it reads on all polymers in ethanol and a large number of polymers in ethanol, like acrylates and epoxies, are not water hardenable. Therefore there claims are indefinite for not clearly defining the polymer in ethanol and for including a large number of inoperable embodiments.
 	Claims 1 and 18 teach the binder is activated by water or oxygen. Claims 8 and 24, which depend from claims 1 and 18 respectfully, teaches an air activated binder. Air activated binders are not included in the binders of claims m1 and 18 and thus claims 8 and 24 are indefinite since they are excluded from the binders of claims 1 and 18. 
	Claim 11 is indefinite as to the size range of the binders. The claim teaches the binder has the size of ASTM C-144.This teaching is unclear since ASTM C-144 only refers to the size of masonry aggregates, not to the size of water, air or oxygen hardenable binders. Also it is unclear to which ASTM n.9 applicants are referring and what is the size range taught in this specification.  It is noted that there is a particle size range referred to as “size standard ASTM #9”, but this is different from “ASTM n.9”.

Claim Interpretation
	The calcium aluminate, calcium sulfite, strontium silicate and oxysulfide of claims 10 and 25 are being interpreted as any luminescent material having calcium aluminate, calcium sulfite, strontium silicate and an oxysulfide as the host. The ratios in claims 14 and 15 are being interpreted as reading on weight ratio, volume ratio or molar ratio. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 9, 14 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/056209.
	This reference teaches a photoluminescent composition comprising a sodium silicate binder, a fillers in the form of granules or aggregates (para [0041]), and a phosphor powder, which is a photoluminescent particulate which emits light when photoexcited, both in the premixed form and in the harden stage. The taught sodium silicate can be sodium metasilicate pentahydrate (para [0044]), which reads upon the claimed water-activated pentahydrate salt of claims 6 and 22. The taught sodium silicate is non-hydraulic and is transparent. Since it is one of those claimed, it must also be water-resistant when hardened and bonds the filler and phosphor. The filler aggregate can be silica, which reads upon the claimed crystalline silica. The reference teaches the weight ratio of phosphor to sodium silicate is 1:1 to 5:1 (para [0046]), which falls . 
Claims 1, 2, 4-6, 9, 10, 12, 18-2, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2013/130192.
	This reference teaches a dental impression material and the hardened impression made from the material. comprising 0.005-4.99 wt% of a luminescent material, such as a phosphorescent powder. This powder can be LumiNova, which is strontium aluminate doped with Eu+2 and Dy+3 ions. This powder reads upon the claimed strontium aluminate photoluminescent material of claims 10 and 25. The taught amount of the luminescent material overlaps that of claims 12 and 26. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The impression material is transparent (para 21) and the binder can be a hydrocolloid (para 26), which is one of those of claims 2 and 19. Thus this binder is non-hydraulic and hardens when exposed to water to from a water-resistant matrix which binds the luminescent material. Paragraph [0034] teaches the impression material can further comprise a filler, which reads upon the claimed aggregate, of quartz, silica and crystobalite. Quartz and crystobalite are both types of crystalline silica. The reference suggests the claimed premixed composition and hardened composition. 
Claims 1, 2, 5, 6, 12-19, 21, 22, 26 and 27are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 6,875,261.
This reference teaches a colored pencil lead comprising 0.1-20 wt% of a fluorescent pigment, which is a photoluminescent particle which emits light when photoexcited; 2-15 wt% of a binder, such as Arabic gum (a vegetal gum); 60-80 wt% of a filler, such as silica or alumina; 0.1-10 wt% of a hydrophilic surfactant and 0 wt% or 0.5-4.5 wt% of a water-resistance agent. The taught filler reads upon the claimed aggregate, the binder is one of those of claims 6 and 22 and therefore is non-hydraulic and hardens when exposed to water to from a water-resistant matrix which binds the filler and pigment. The taught amounts of pigment, binder and hydrophilic surfactant or hydrophilic surfactant and water-resistance agent overlap the claimed ranges. The weight ratio of pigment to binder is 0.0067/1 to 10/1, which overlaps the claimed range of 0.083/1 to 60/1. The weight ratio of binder to filler is 1/40 and 1/4, which overlaps the claimed range of 1/197 to 1/10.167. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference suggests the claimed premixed composition and hardened composition. 
Allowable Subject Matter
Claims 7 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 8 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
	U.S. patent 7,160,614 is cited as of interest since it teaches LumiNova is strontium aluminate doped with Eu+2 and Dy+3 ions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
4/6/21